Detailed Action
This action is based on Applicant's remarks/arguments received on 02/28/2022. Applicant amended claims 21-22, 28-29, and 35-36 and presented claims 21-41 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee et al., Patent No.: US 8,286,030 (Chatterjee) in view of Ren et al., Pub. No.: US 2017/0031776 (Ren).

Chatterjee teaches:
Claim 21.	A computer program product for expiring objects replicated from a source storage to a target storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that executes to communicate with a source storage and a target storage and to cause operations, the operations comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of a snapshot/ an unreplicated version of an object from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy and updating object information to indicate the version as replicated; and; (col. 5, ll. 20-59; col. 7, ll. 11-45, col. 14, ll. 26-32, a snapshot from a first storage is replicated to a second storage based on the retention policy of the second storage; time information of a snapshot in the first storage with respect to “the replication schedule 132” indicates that a snapshot is replicated or not)
 
Chatterjee did not specifically teach:
in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated.
Ren discloses:
in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated. (¶ 36, a snapshot of a VCI is copied/replicated to primary and secondary sites associated with two different retention policies; ¶¶ 30-31, 37-38, a snapshot is associated with a particular point in time 0, 1, 2, 3, etc. A particular snapshot, such as snapshot 1.1 with PIT 1 is copied/replicated to the first series in the primary site but is not copied/replicated to the second series. The snapshot taken in PIT 1, for example, is an unreplicated snapshot because it is not replicated to the second snapshot series in a secondary site while it is among snapshots in the primary site; all snapshots in the primary site, regardless of being replicated to the secondary site would be treated as replicated after a RPO associated with a secondary site because they never get selected for replication and they will be deleted according to retentions policy of the primary site as disclosed in ¶¶ 76-78.
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated because doing so would further  increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Claim 28.	Chatterjee teaches:		
A system in communication with a source storage to a target storage, comprising a processor; and a computer readable storage medium having computer readable program code that when executed by the processor performs operations, the operations comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage, wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy and updating object information to indicate the version as replicated. (col. 5, ll. 20-59; col. 7, ll. 11-45, col. 14, ll. 26-32, a snapshot from a first storage is replicated to a second storage based on the retention policy of the second storage; time information of a snapshot in the first storage with respect to “the replication schedule 132” indicates that a snapshot is replicated or not)
Chatterjee did not specifically teach
in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated.
Ren discloses:
in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated. (¶ 36, a snapshot of a VCI is copied/replicated to primary and secondary sites associated with two different retention policies; ¶¶ 30-31, 37-38, a snapshot is associated with a particular point in time 0, 1, 2, 3, etc. A particular snapshot, such as snapshot 1.1 with PIT 1 is copied/replicated to the first series in the primary site but is 
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated because doing so would further  increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Claim 35.	Chatterjee teaches:	
A method for expiring objects replicated from a source storage to a target storage, comprising:
determining whether replication of a version of a plurality of versions of an object at the source storage , wherein the version is not yet replicated to the target storage, would satisfy a target retention policy if replicated to the target storage; (col. 5, ll. 20-49; col. 7, ll. 11-45, replication of an snapshot from a first storage to a second storage would satisfy the second storage retentions policy, i.e., the second storage only keeps certain number of snapshots and deletes the old snapshots)  
replicating the version of the object to the target storage in response to determining that the replication of the version to the target storage would satisfy the target retention policy and updating object information to indicate the version as replicated; and; (col. 5, ll. 20-59; col. 7, ll. 11-45, col. 14, ll. 26-32, a snapshot from 
 
Chatterjee did not specifically teach:
in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated.
Ren discloses:
in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated. (¶ 36, a snapshot of a VCI is copied/replicated to primary and secondary sites associated with two different retention policies; ¶¶ 30-31, 37-38, a snapshot is associated with a particular point in time 0, 1, 2, 3, etc. A particular snapshot, such as snapshot 1.1 with PIT 1 is copied/replicated to the first series in the primary site but is not copied/replicated to the second series. The snapshot taken in PIT 1, for example, is an unreplicated snapshot because it is not replicated to the second snapshot series in a secondary site. All snapshots in the primary site, regardless of being replicated to the secondary site would be considered replicated after a RPO associated with a secondary site)
Chatterjee and Ren are concerned with replication of data between data storages. Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing in response to determining that the replication of the version to the target storage would not satisfy the target retention policy, not replicating the version of the object to the target storage and updating object information to indicate the version of the object as replicated even though the version of the object was not replicated because doing so would further  increase usability of Chatterjee by not replicating data that is not required to be replicated.    

Chatterjee and Ren disclose:
Claim 22	The computer program product of claim 21, wherein the determining whether the replication of the version of the object would satisfy a target retention policy is performed in response to initiating a replication operation to replicate versions of the object to the target storage. (Ren, ¶¶ 35, 38, replication starts based on a schedule) 
wherein the updating object information to indicate the version of the object as replicated includes updating both source object information and target object information. (Ren, ¶¶ 35, 38, replication starts based on a schedule, and updated information/PIT and RPO associated with each snapshot in primary and secondary sites)
Claims 29 and 36 are rejected under the same rationale as claim 22.

Claim 23.	The computer program product of claim 22, wherein the operations further comprises:
determining whether there are a plurality of unreplicated versions of the object at the source storage in response to initiating a replication operation, wherein the determining whether the replication of the unreplicated version of the object would not satisfy the target retention policy is performed in response to determining that there are a plurality of unreplicated versions of the object not yet replicated to the target storage; and (Ren, ¶¶ 31, 37, snapshots not related to PRO of the second snapshot series are not replicated from the first snapshot series) 
replicating a new version of the object to the target storage in response to determining there are not a plurality of unreplicated versions of the object. (Ren, ¶¶ 31, 37, snapshots related to PRO of the second snapshot series are replicated from the first snapshot series) 
Claims 30 and 37 are rejected under the same rationale as claim 23.

Claim 24.	The computer program product of claim 21, wherein the determining that the replication of the version would satisfy the target retention policy comprises:
determining whether the replication of the version of the object would satisfy at least one of a target age limit and a target retention number limit, wherein the version of the object is replicated in response to determining that the replication of the version of the object would satisfy at least one of the target age limit and the target retention number limit. (Chatterjee, col. 6, ll. 7-10; col. 7, ll. 25-32, the secondary storage stores limited number of snapshot/replica according to the retention policy)
Claims 31 and 38 are rejected under the same rationale as claim 24.

Claim 25.	The computer program product of claim 24, wherein the version of the object determined to satisfy at least one of the target retention policy and target retention limit comprises a newest unreplicated version of the object, wherein the operations further comprise: (Chatterjee, col. 4, ll. 23-30 and col. 6, ll. 2-9, wherein a secondary storage sores replica based on the retention policy and the unreplicated data includes delta data, i.e., the newest unreplicated version of the object)
indicating that all unreplicated versions of the object are replicated in response to determining that the replication of the newest unreplicated version of the object would not satisfy at least one of the target age limit and the target retention number limit (Ren, ¶¶ 36-37, 77, 81, wherein snapshots are retained and replicated based on the retention policy associated with primary and secondary storages and wherein a newest unreplicated snapshot that is not closest to hour is not replicated while the one closest to hour is replicated)
Claims 32 and 39 are rejected under the same rationale as claim 25.

Claim 26.	The computer program product of claim 21, wherein the operations further comprise:
determining whether the version of an object at the source storage needs to be expired to satisfy a source retention policy; and (Chatterjee, col. 5, l. 64-col. 6, l. 9, snapshots are expired/deleted from the primary and the secondary storage based on different retention policy; Ren, ¶¶ 76, 66)
determining whether the version of the object is unreplicated in response to determining that the version of the object at the source storage needs to be expired to satisfy the source retention policy, wherein the determining whether replication of the version of the object at the source storage would satisfy the target retention policy is performed for the version of the object having been determined to be unreplicated. (Ren, ¶¶ 36-37, 77-78, 81 a snapshot not closest to hour is unreplicated not satisfying a target policy and will be deleted from first storage)   
Claims 33 and 40 are rejected under the same rationale as claim 26.

Claim 27.	The computer program product of claim 26, wherein the operations further comprises:
expiring the version of the object at the source storage in response to determining that the replication of the version of the object would not satisfy the target retention policy, (Ren, ¶¶ 77-78, 81 a snapshot not closest to hour is unreplicated and will be deleted from the storage)     
wherein the version of the object is not expired in response to determining that the replication of the version of the object would satisfy the target retention policy; and (Ren, ¶¶ 77-78, 81 a snapshot closest to hour is unreplicated and retained for being replicated according to the recovery point objective associated with a second series of snapshots)     
expiring the version of the object in response to determining that the version of the object is replicated. (Chatterjee, col. 7, ll. 26-32, snapshots deleted from a first storage based on the first storage retention policy has to be replicated to a second storage policy and deleted from the second storage based on the second storage retention policy;  Ren, ¶¶ 77-78, a replicated snapshot is deleted based on a retention policy)
Claims 34 and 41 are rejected under the same rationale as claim 27.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are not persuasive for at least the following reason.
Applicant argues: “these two series of snapshots at different RPOs do not comprise versions of an object at a source storage that are replicated to a target storage. Instead, the two series of snapshots are at the same location.”
In response: Ren, ¶ 36 explicitly discloses two different locations for a primary site and a secondary site.  

In response: based on the retention policy and PRO of the secondary storage, a snapshot with a particular PIT, such as snapshot 1.1 in table1, is not replicated to the secondary storage while it is replicated to the first storage. 
The claim does not disclose any particular way of updating object information other than “updating object information to indicate the version of the object as replicated even though the version of the object was not replicated”. It is not even clear what the functionality of considering an unreplicated object as replicated object is because the claim never use this information. 
In Table 1, the snapshot taken in PIT 1, for example, is an unreplicated snapshot because it is not replicated to the second snapshot series in a secondary site while it is among snapshots in the primary site; all snapshots in the primary site, regardless of being replicated to the secondary site would be treated as replicated after a RPO associated with a secondary site because they never get selected for replication and they will be deleted according to retentions policy of the primary site as disclosed in ¶¶ 76-78.
Applicant argues: “there is no teaching that the second snapshot series comprises versions of the first snapshot series in a source storage that is replicated to a target storage. Instead, the cited Ren discusses two series of snapshots, where the two series can share snapshots, or that these shared snapshots are associated. There is no teaching of replication the snapshots of one series.
In response: it is not clear what applicant mean by “where the two series can share snapshots, or that these shared snapshots are associated”. 
Snapshots in the primary site and in the secondary site are two distinguished series of snapshots associated with a state of VCI in a point in time. Ren, ¶ 18-20, 36. A “snapshot can include information associated with incremental changes to a VCI since a The snapshot can be copied to a first snapshot series 105-1. In some embodiments, the snapshot can be copied to a second snapshot series 105-2 located at a secondary site 123”. ¶ 37, “a snapshot of VCI 106-1, located at the primary site 121 can be taken. In some embodiments, the snapshot can be copied into the first snapshot series 105-1 and then copied into the second series 105-N…the RPO can be used to govern the copying of the two snapshot series 105-1, 105-N… Each of the copy operations, in some embodiments, can be driven by RPO or other policies, such as copying every N snapshot to a given target, where N is a whole number.” 
Snapshots in one series is a replication of snapshots in another series because both snapshots series are related to VCI in a particular point in time: ¶ 52, “a VCI can be replicated to a first series, which can further be replicated to a second series. In some embodiments, a reference point in time associated with the first series can be provided and copies of snapshots can be replicated such that a copy of a snapshot in the second series is never more out of date with respect to the first series than an RPO value… a respective RPO can be associated with a respective series such that the value of the RPO can be different for different series”.
Applicant argues: Applicant does not understand where "updating object information to indicate the version of the object as replicated even though the version of the object was not replicated" takes place in the Examiner's citations to the art. The Examiner discussed Ren paragraph [0031] and Ren TABLE 1, but it does not appear to applicant that the Examiner cited any portion of Ren that describes or suggests the quoted element above. Having snapshot series that have differing recovery point objectives (time periods) as described in Ren does not in any way appear to teach "updating object information to indicate the version of the object as replicated even though the version of the object was not replicated" as recited in claim 21. At best it 
In response: as noted above, the claim does not disclose any particular way of updating object information in “updating object information to indicate the version of the object as replicated even though the version of the object was not replicated” and never use the updated information in a functional operation. In Table 1, the snapshot taken in PIT 1, for example, is an unreplicated snapshot because it is not replicated to the second snapshot series in a secondary site while it is among snapshots in the primary site. The point in time information associated with this snapshot is updated based on the subsequent PITs and RPO of the secondary site and treated as replicated because based on the information, snapshot 1.1 will not be selected for replication in PIT >1 and PRO =10. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159